Citation Nr: 1034738	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for primary open angle glaucoma, 
to include as secondary to service-connected diabetes mellitus, 
type II.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for status-post removal of a right 
eye cataract, to include as secondary to service-connected 
diabetes mellitus, type II.

3.  Service connection for bilateral hearing loss.

4.  Service connection for tinnitus.

5.  Service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 30 percent for residuals 
of a left ankle sprain.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 
1971, including service in the Republic of Vietnam from November 
1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claims for service 
connection for bilateral hearing loss, for tinnitus and for PTSD.  
The Veteran also appeals from a May 2009 rating decision which 
denied his requests to reopen his claims for service connection 
for primary open angle glaucoma and for status-post removal of a 
right eye cataract.

In addition, the Veteran appeals from an October 2009 rating 
decision, in which the RO increased the disability rating for 
residuals of a left ankle sprain to 30 percent, effective June 
26, 2009.  This rating decision also granted service connection 
for a left ankle surgical scar and assigned an initial 
noncompensable rating.

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a March 2010 RO (Travel Board) 
hearing.  A copy of that hearing transcript has been associated 
with the claims file.

In March 2010, subsequent to the issuance of the June 2009 
statement of the case (SOC), the Veteran submitted evidence 
pertinent to the claims on appeal.  This evidence was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for bilateral 
hearing loss, for tinnitus and for PTSD and to a rating in excess 
of 30 percent for residuals of a left ankle fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied service 
connection for primary open angle glaucoma as the evidence of 
record did not establish a nexus between such a condition and 
service.

2.  The evidence received since the April 2005 rating decision is 
cumulative and/or redundant of information that was previously 
considered and does not establish a fact necessary to 
substantiate the claim, the absence of which was the basis of the 
previous denial.

3.  An unappealed August 2006 rating decision denied service 
connection for status-post removal of a right eye cataract as the 
evidence of record did not establish a nexus between such a 
condition and service.

4.  The evidence received since the August 2006 rating decision 
cumulative and/or redundant of information that was previously 
considered and does not establish a fact necessary to 
substantiate the claim, the absence of which was the basis of the 
previous denial.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, denying service connection 
for primary open angle glaucoma, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the April 2005 decision, denying 
service connection for primary open angle glaucoma, is not new 
and material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The August 2006 rating decision, denying service connection 
for status-post removal of a right eye cataract, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 2006 decision, denying 
service connection for status-post removal of a right eye 
cataract, is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the fourth 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify a 
claimant of the evidence and information (1) that is necessary to 
reopen the claim and (2) that is necessary to establish 
entitlement to the underlying benefit.  The VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice in a January 2009 
letter.  This letter informed him of the evidence required to 
reopen his claims for service connection for status-post removal 
of a right eye cataract and for primary open angle glaucoma.  
This letter also informed him of what evidence VA would obtain, 
what evidence he was expected to provide, and of what assistance 
VA could provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant to 
his claims.  This letter provided proper preadjudication notice 
under Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
preadjudication January 2009 letter. 

The January 2009 letter informed the Veteran that his claims to 
establish service connection for status-post removal of a right 
eye cataract and for primary open angle glaucoma had been 
previously denied and provided the reasons for the prior denials, 
advised him of the need for new and material evidence to reopen 
his claims, and provided regulatory definitions of "new" and 
"material."  Proper preadjudication notice in accordance with 
Kent was therefore provided.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination 
or obtain a medical opinion prior to reopening a claim that has 
been finally denied in a prior decision.  38 C.F.R. § 
3.159(c)(4)(C)(iii).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records, portions of 
his service personnel records and various private treatment 
records have been obtained.  He has not been afforded a new VA 
eye examination and such an examination is not required prior to 
the reopening of his claims.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

During the March 2010 hearing, the undersigned explained what was 
needed to substantiate reopen and substantiate his claims and 
suggested that the Veteran obtain an opinion from his private 
physician regarding the etiology of his glaucoma and cataracts or 
whether these conditions had been worsened by his service-
connected diabetes mellitus.  The Veteran and his counsel were 
given the opportunity to ask questions and provide additional 
argument in support of the instant claims.  The Board therefore 
concludes that it has fulfilled its duties under Bryant.

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

II. Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the Vietnam era and has one of the diseases listed in 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e), recently amended to add AL amyloidosis.  See 74 Fed. 
Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  
The specified diseases which have been listed therein include 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphocytic leukemia (CLL).  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).
 
For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.

VA has determined that there is no positive association between 
exposure to herbicides and any other condition, such as glaucoma 
or cataracts, for which it has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. Reg. 
341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 
(Nov. 7, 1996); 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 72 
Fed. Reg. 32,395-32,407 (June 12, 2007); 75 Fed. Reg. 32,540-
32,553 (June 8, 2010). 

Notwithstanding the foregoing presumption provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 
Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g 
Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (2009).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id.  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

III. Petitions to Reopen

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156.  These official service 
department records include service records that are related to a 
claimed in-service event, injury or disease, regardless of 
whether such records mention a veteran by name.  38 C.F.R. § 
3.156(c).

A. Glaucoma

The Veteran's claim for service connection for primary open angle 
glaucoma was denied in an April 2005 rating decision as the 
record was negative for evidence establishing a nexus between 
this condition and service.  This determination was not appealed 
and thus it is final.  38 U.S.C.A. § 7105(b); 38 C.F.R. 
§ 20.1103.

The evidence considered in the April 2005 rating decision 
included the Veteran's service treatment records, portions of his 
service personnel records, a January 1972 VA orthopedic 
examination, a December 1973 VA orthopedic examination, an April 
2005 VA eye examination, and various private treatment records.

An October 1967 service entrance examination and an August 1971 
service discharge examination were negative for any relevant 
abnormalities.  Service treatment records reveal that spectacles 
were ordered for the Veteran to correct refractive error on at 
least three occasions but were otherwise negative for any 
complaints or diagnosis of, or treatment for, glaucoma.

Service personnel records document the Veteran's in-country 
Vietnam service.

A January 1972 VA orthopedic examination noted that the Veteran 
wore glasses, that the external appearance of his eyes was 
normal, that his pupils reacted to light and accommodation and 
that his eye movements were normal.

No complaints or findings regarding the Veteran's eyes were noted 
during a December 1973 VA orthopedic examination.

Open angle glaucoma was assessed in an August 2003 private 
treatment note.

An April 2005 VA eye examination report reflects the Veteran's 
reported history of being diagnosed with diabetes mellitus prior 
to being diagnosed with glaucoma in March 2002.  Several 
prescription medications were then prescribed to treat his 
condition.  However, his intraocular pressure was not adequately 
controlled medically and, as a result, he underwent argon laser 
trabeculoplasty for the right eye in September 2003 and for the 
left eye in March 2005.  A history of eye trauma, neoplasms or 
congestive or inflammatory glaucoma was denied.  Current symptoms 
included blurring.  Physical examination revealed left eye 
glaucomatous optic nerve cupping and right eye nasal rim tissue 
that was elongated vertically with temporal sloping.  

Following this examination and a review of the Veteran's claims 
file, the April 2005 examiner made a diagnosis of primary open 
angle glaucoma.  The examiner opined that this condition was less 
likely than not caused by, or the result of, diabetes as the 
"relationship between diabetes and primary open angle glaucoma 
[was] somewhat [of  a] controversial issue" as studies have 
shown diabetes to be at best a minor risk factor for the 
development of glaucoma.  Factors such as family history, corneal 
thickness and race played a larger role in the development of 
glaucoma.  There currently was no supporting evidence in the 
literature that showed a direct causal relationship between 
diabetes and primary open angle glaucoma.

Evidence received since the April 2005 rating decision includes 
VA treatment records dated through August 2009, a February 2010 
opinion from Dr. G. A. L., a March 2010 private opinion from Dr. 
W. J. S. and several articles submitted by the Veteran.  He also 
offered personal testimony at a March 2010 hearing.

A February 2010 private opinion from Dr. G. A. L. indicates that 
the Veteran had been diagnosed with diabetes mellitus in December 
2001.

A March 2010 private opinion from Dr. W. J. S. indicates that the 
Veteran was first diagnosed with glaucoma in March 2002.  He 
underwent laser trabeculectomy in the right eye in September 2003 
and again in January 2006.

The Veteran did not provide any testimony regarding his glaucoma 
during the March 2010 hearing.

An undated slide presentation noted that individuals with 
diabetes were 40 percent more likely to get glaucoma.  An excerpt 
from a book entitled "What Your Doctor May Not Tell You About 
Diabetes" noted that a study of 76,000 women from 1980 to 2000 
revealed that "60 percent of all cases of primary open angle 
glaucoma diagnosed in the United States could be linked to 
patients with type 2 diabetes." 

An article from the Glaucoma Research Foundation noted that 
people over the age of 60, relatives of people with glaucoma, 
people of African descent, people with diabetes, people with 
elevated eye pressure and people with the extensive use of 
steroids were at a higher risk for developing glaucoma.  An 
Internet article published by the American Diabetes Association 
(ADA) noted that people with diabetes were 40 percent more likely 
to suffer from glaucoma than people without diabetes and that the 
risk also increased with age.

The Veteran's claim for service connection for primary open angle 
glaucoma was denied in an April 2005 rating decision as the 
record was negative for evidence establishing a nexus between 
this condition and service, including his service-connected 
diabetes mellitus.  As such, evidence establishing such a nexus 
is required to reopen the claim.

No such evidence has been received.  The February 2010 and March 
2010 opinions from the Veteran's private physicians provided 
background information regarding the onset and treatment of his 
various conditions but neither physician provided an opinion 
regarding the etiology of his glaucoma.  The articles document 
the risk factors for glaucoma but do not specifically address the 
Veteran's situation or establish that diabetes mellitus caused 
glaucoma in every instance.  The Veteran's various statements 
regarding the etiology of his glaucoma had been considered in the 
April 2005 rating decision.  

As the additional evidence received since the April 2005 denial 
is cumulative or duplicative, new and material evidence has not 
been received.  The claim is therefore not reopened and the 
appeal must be denied.  38 U.S.C.A. § 5015(b).

B. Right Eye Cataract

The Veteran's claim for service connection for status-post 
removal of a right eye cataract was denied in an August 2006 
rating decision as the record was negative for evidence 
establishing a nexus between this condition and service.  This 
determination was not appealed and thus it is final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.1103.

Evidence considered in the August 2006 rating decision included 
the Veteran's service treatment records, portions of his service 
personnel records, a January 1972 VA orthopedic examination, a 
December 1973 VA orthopedic examination, an April 2005 VA eye 
examination, a July 2006 VA eye examination and various private 
treatment records.

An October 1967 service entrance examination and an August 1971 
service discharge examination were negative for any relevant 
abnormalities.  Service treatment records reveal that spectacles 
were ordered for the Veteran to correct refractive error on at 
least three occasions but were otherwise negative for any 
complaints or diagnosis of, or treatment for, cataracts.

No complaints or findings regarding the Veteran's cataracts were 
noted during a January 1972 or a December 1973 VA orthopedic 
examination.

Bilateral cataracts were assessed in a September 2004 private 
treatment note.

An April 2005 VA eye examination report did not address the 
Veteran's cataracts.

A July 2006 VA eye examination report reflects the Veteran's 
reports that his cataracts were related to his gout or to his 
diabetes.  He developed gout in October 2005 and his vision 
subsequently decreased.  A posterior subcapsular cataract was 
noted in October 2005 and cataract surgery was performed in 
January 2006.  His eyes and vision were now stable since this 
cataract surgery.  Current symptoms included bilateral eye 
dryness.  Following a physical examination and a review of the 
Veteran's claims file, diagnoses of a history of a right eye 
posterior subcapsular cataract, status-post cataract extraction 
with intraocular lens replacement, bilateral "diabetes without 
retinopathy" and bilateral open angle glaucoma were made.  The 
examiner opined that the Veteran's right eye cataract was not 
caused by or the result of his diabetes mellitus but was caused 
by his right eye trabeculectomy surgery and was significantly 
exacerbated by an acute episode of gout.  This cataract has since 
been removed and replaced with an intraocular implant.

Evidence received since the August 2006 rating decision includes 
VA treatment records dated through August 2009, a February 2010 
private opinion from Dr. G. A. L., a March 2010 private opinion 
from Dr. W. J. S. and various articles submitted by the Veteran.  
He also offered personal testimony at a March 2010 hearing.

A February 2010 private opinion from Dr. G. A. L. indicated that 
the Veteran was diagnosed with diabetes mellitus in December 
2001.

A March 2010 private opinion from Dr. W. J. S. indicated that the 
Veteran underwent a right eye cataract extraction with implant in 
January 2006 and that his current right eye vision was 20/200.  
His current diagnoses included a left eye cataract (2 cortical).

The Veteran did not provide testimony regarding his right eye 
cataract at his March 2010 hearing.

An undated Internet article published by the ADA noted that 
people with diabetes were 60 percent more likely to develop 
cataracts and that people with diabetes tended to get cataracts 
at a younger age and have them progress faster.

The Veteran's claim for service connection for status-post right 
eye cataract was denied in an August 2006 rating decision as the 
record was negative for evidence establishing a nexus between 
this condition and service, including his service-connected 
diabetes mellitus.  As such, evidence establishing such a nexus 
is required to reopen the claim.

No such evidence has been received.  The February 2010 and March 
2010 opinions from the Veteran's private physicians provided 
background information regarding the onset and treatment of his 
various conditions but neither physician provided an opinion 
regarding the etiology of his cataracts.  The ADA article 
describes the factors for cataracts but did not specifically 
address the Veteran's situation or establish that diabetes 
mellitus causes cataracts in every instance.  The Veteran's 
various statements regarding the etiology of his cataracts had 
been considered in the August 2006 rating decision.  

As the additional evidence received since the August 2006 denial 
is cumulative or duplicative, new and material evidence has not 
been received.  The claim is therefore not reopened and the 
appeal must be denied.  38 U.S.C.A. § 5015(b).


ORDER

New and material evidence not having been received, the claim for 
service connection for primary open angle glaucoma is not 
reopened and the appeal is denied.

New and material evidence not having been received, the claim for 
service connection for status-post removal of a right eye 
cataract is not reopened and the appeal is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran claims to have suffered from tinnitus, bilateral 
hearing loss and PTSD continuously since service.  He reported 
suffering in-service acoustic trauma while assigned to guard 
aircraft on the flight line at Tuy Hoa Air Base.

A VA audiology examination was conducted in February 2008 without 
the benefit of the Veteran's claims file.  The examiner noted 
that a review of the claims file was necessary to provide an 
opinion regarding the etiology of the Veteran's bilateral hearing 
loss and tinnitus.  A January 2009 private audiological opinion 
noted that the Veteran's bilateral hearing loss was "consistent 
with a history of noise exposure or possible presbycusis" (age-
induced hearing loss).  Neither of these examiners reviewed the 
Veteran's claims file.  See Grover v. West, 12 Vet. App. 109, 112 
(1999) (post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence).  In addition, the January 2009 private opinion 
did not link the Veteran's bilateral hearing loss to service and 
was not to the degree of certainty required under VA regulations.  
A new VA audiology examination is therefore required.

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the Veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)).

In this case, a VA psychiatric examination has not been 
conducted.  A January 2009 private psychological opinion 
diagnosed with Veteran with PTSD but did not offer an opinion 
regarding the etiology of the condition.  The Veteran testified 
that he was "shot at every morning for three months" after 
being stationed in Vietnam during his March 2010 hearing.  As 
noted above, the recently revised provisions of 38 C.F.R. 
§ 3.304(f) require that a VA psychiatrist or psychologist confirm 
that the claimed stressor is adequate to support a diagnosis of 
PTSD and that a veteran's symptoms are related to the claimed 
stressor.  In light of the Veteran's contentions regarding a 
continuity of symptomology and the recent regulation revision, a 
VA psychiatric examination is necessary to determine the nature 
and etiology of the Veteran's claimed PTSD. 

In addition, one of the Veteran's claimed stressors (namely, the 
fear of hostile military activity in Vietnam) in consistent with 
his places, types and circumstances of his service as a security 
guard and installation patrolman at Tuy Hoa Air Force Base from 
approximately November 1968 to December 1969.  No further 
stressor development is required in this case if a VA examiner 
confirms that the stressors are adequate to support a diagnosis 
of PTSD and that the Veteran's symptoms are related to that 
claimed stressor.

In a June 2009 statement, the Veteran reported receiving 
treatment at the Gene Taylor VA Outpatient Clinic.  Treatment 
records from this VA clinic dated between March 19, 2009 and July 
10, 2009 are located in the claims file.  As these records have 
been adequately identified and are relevant to the Veteran's 
claims, they must be obtained.  

An October 2009 rating decision increased the rating assigned for 
residuals of a left ankle fracture to 30 percent.  The Veteran 
filed a timely notice of disagreement (NOD) on that issue in 
February 2010.  A statement of the case (SOC) has not yet been 
issued on this matter.  The Court has held that where an NOD has 
been filed with regard to a decision on a claim, and an SOC has 
not been issued, the appropriate Board action is to remand the 
issue to the agency of original jurisdiction for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 
Therefore, this claim is being remanded for issuance of an SOC.  
The Board emphasizes, however, that to obtain appellate review of 
an issue not currently in appellate status, a perfected appeal 
must be filed. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).
 
Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his 
representative an SOC on the issue of 
entitlement to a rating in excess of 30 
percent for residuals of a left ankle sprain, 
along with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
that issue.  The Veteran and his 
representative are hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status (i.e., 
entitlement to a rating in excess of 30 
percent for residuals of a left ankle 
sprain), a timely appeal must be perfected.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Fayetteville, Arkansas VA Medical 
Center and the Gene Taylor VA outpatient 
clinic located in Mount Vernon, Missouri, 
since July 10, 2009.  All records and/or 
responses received should be associated with 
the claims file.

3.  Following completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
audiology examination in accord with Training 
Letter No. 10-02, at an appropriate VA 
medical facility.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the appellant's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

In accord with Training Letter No. 10-02, the 
examiner should specifically indicate, with 
respect to each ear, whether the Veteran 
currently has tinnitus and hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect to 
each ear, the examiner should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease (to particularly 
include alleged in-service noise exposure) 
incurred or aggravated by service.  If 
tinnitus is associated with conditions other 
than hearing loss, the audiologist must 
indicate that the complaint of tinnitus 
requires referral to another provider 
(appropriate provider to be determined by the 
VAMC, Compensation & Pension (C&P) Director 
or other responsible person as with 
contractors) for determination of etiology.

The examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 10-02, along with a complete 
rationale for the conclusions reached, in a 
printed report.  If any requested opinion 
cannot be provided, the examiner should 
clearly state the reason(s) why.

4.  Following completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination, performed by a 
psychiatrist or psychologist, to determine 
whether his diagnosed PTSD is related to 
active duty service in Vietnam.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the examiner designated to examine 
the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies (to include psychological testing, if 
warranted) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

After examination, for each psychiatric 
diagnosis other than PTSD found, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service.  If not, 
is it at least as likely as not that any 
service-connected disorder caused or 
aggravated (permanently worsened) any current 
psychiatric disorder?

If a diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, and comment upon 
the link between the current symptomatology 
and the Veteran's stressor(s).  In 
particular, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that: 
(1) the Veteran experienced, witnessed, or 
was confronted by an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of himself or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; (2) the claimed 
stressor is adequate to support a diagnosis 
of PTSD; and (3) the Veteran's symptoms are 
related to the claimed stressor.  

The examiner should set forth all examination 
findings, together with the complete 
rationale for any opinions expressed, in a 
printed report.  If any requested opinion 
cannot be provided, the examiner should 
clearly state the reason(s) why.

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental SOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


